Citation Nr: 1211147	
Decision Date: 03/28/12    Archive Date: 04/05/12

DOCKET NO.  08-15 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 70 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran had active service from November 1967 to November 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, that granted service connection for PTSD and assigned a 70 percent rating effective August 13, 2004.

In December 2011, the Veteran testified during a Board hearing before the undersigned at the RO.  

As the appeal involves a request for a higher initial rating following the grant of service connection, the Board has characterized the PTSD issue in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The United States Court of Appeals for Veterans Claims (Court) has held that a TDIU is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Veteran raised the claim in August 2011 and again during his Board hearing.  Although the RO has yet to adjudicate the claim, the claim for a TDIU, as a component of his claim for higher initial rating for PTSD, is before the Board.


FINDINGS OF FACT

1.  Since the August 13, 2004, date of service connection, the Veteran's PTSD has not more nearly approximated total occupational and social impairment.

2.  The Veteran is service-connected for PTSD (rated as 70 percent), coronary artery disease (rated as 60 percent), radiculopathy of L5-S1 associated with lumbosacral strain (rated as 30 percent), lumbosacral strain (rated as 10 percent), tinnitus (rated as 10 percent), and hearing loss in the left ear (rated as 0 percent), for a combined evaluation of 90 percent.  

3.  The Veteran's service-connected disabilities preclude him from securing or following a substantially gainful occupation.  


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 70 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2011).

2.  Resolving all reasonable doubt in the Veteran's favor, the criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The notice requirements of the VCAA apply to all elements of a service-connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In light of the Board's favorable determination with respect to the claim for a TDIU, no further discussion of VCAA compliance is needed at this time.  

The Veteran's PTSD claim arises from an appeal of the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

Next, VA has a duty to assist the veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA treatment and examination.  Moreover, the Veteran's statements in support of the claim are of record, including testimony provided at a Board hearing.  Although the record reflects that he is receiving disability benefits from the Social Security Administration (SSA) and his SSA records have not been obtained, the record also reflects that the SSA benefits were granted based primarily on his coronary artery disease and back disability, not his PTSD.  Thus, the Board finds that the Veteran is not prejudiced by not obtaining this evidence.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  Thus, no further notice or assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Initial Rating

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity resulting from disability.  Separate diagnostic codes identify the various disabilities.  See 38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. § 4.1 (2011).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher evaluation; otherwise, the lower evaluation will be assigned.  See 38 C.F.R. § 4.7 (2011).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2011).

A veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in Fenderson, 12 Vet. App. at 126, the Court noted an important distinction between an appeal involving a veteran's disagreement with the initial rating assigned at the time a disability is service connected.  Where the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection and consideration of the appropriateness of "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts found) is required.  See id.

The Veteran's PTSD has been rated as 70 percent under Diagnostic Code 9411 via the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130 (2011).

A 70 percent rating contemplates occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  

A 100 percent rating applies where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score.  According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), a GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  A GAF score of 41 to 50 reflects serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  

The GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a) (2011).

After a careful review of the record, the Board finds that an initial disability rating in excess of 70 percent is not warranted for the Veteran's PTSD.  

An August 2005 VA examination report reflects that the Veteran complained of sleep impairment with nightmares, intrusive memories, loss of interest, depression with frequent crying spells, hypervigilance, exaggerated startle response, problems with concentration and memory, irritability, and suicidal ideation, and reported that he avoids things that remind him of Vietnam as well as crowds, spending a great deal of time in his bedroom.  

Examination revealed that the Veteran was neatly and cleanly dressed with good personal hygiene, pleasant, and cooperative.  Mood was dysphoric.  Affect was flat.  He became tearful several times and appeared tense and nervous.  Thought content and processes were within normal limits.  There was no evidence of delusions or hallucinations.  He made little eye contact.  There was no inappropriate behavior.  He admitted to suicidal ideation without current intent and denied homicidal ideation.  There was some evidence of memory impairment as he was unable to recall coming to a VA examination a little over a week ago.  Speech was linear and coherent, somewhat soft, but of normal rate.

The examiner observed that the Veteran meets the criteria for a diagnosis of PTSD, with intrusive memories, nightmares, avoidance, diminished interest, feelings of detachment, irritability, impaired concentration, hypervigilance, and exaggerated startle response.  The examiner noted that the Veteran has been receiving VA treatment with limited benefit.  The examiner provided a diagnosis of chronic PTSD; noted the Veteran's recent retirement, limited social support, and chronic medical issues; and assigned a GAF score of 50.  The examiner stated that the Veteran's PTSD has adversely affected his psychosocial functioning and quality of life, with essentially no meaningful social relationships.  The examiner noted that the Veteran's prognosis was very guarded.

A February 2011 VA examination report reflects that the Veteran complained of continuing problems with memories, flashbacks, and nightmares of his Vietnam experience, and reported that he avoids crowds and, although he attends church, still sits sideways so he can see who is behind him.  He also noted that he only attends Sunday school, whereas in the past he used to be very active in church, because of his anxiety.  He reported being more isolative since his last examination, staying in his bedroom every day, because he is quick-tempered and very easily upset and feels by staying there he avoids being around others and getting into conflicts.  

The examiner provided a diagnosis of chronic PTSD, noted the Veteran's limited social support and chronic medical issues, and assigned a GAF score of 45.  The examiner stated that the Veteran is experiencing serious symptoms of impairment in social and occupational functioning, with nightmares, depressed mood, isolation from others, a quick temper, and avoidance of crowds.  The examiner observed that the Veteran's PTSD remains severe, adversely affecting psychosocial functioning and quality of life, with essentially few meaningful social relationships.  The examiner noted that the Veteran's prognosis was very guarded.

As the above report did not include the findings of a mental status examination or the overall assessment, the Veteran underwent another examination the following month.  The report of this examination reiterates the above and adds the following.

Examination revealed that the Veteran was alert, attentive, cooperative, oriented to time and place, and tracked conversation adequately.  He was neatly and cleanly dressed and groomed with good personal hygiene.  Psychomotor activity was within normal limits.  Although he spoke softly, speech was appropriate for rate, volume, prosody, and fluency with no evidence of paraphrasic errors.  Intellectual functioning was average.  Mood was depressed and nervous.  Affect was sad and tearful.  He became easily tearful repeatedly and was very tense and nervous.  He made little eye contact.  Memory was grossly intact.  There was no evidence of any perceptual disorder.  Thoughts were linear and coherent.  There were no suicidal or homicidal ideations.  Judgment was intact.  

Psychological testing indicated significant PTSD symptoms, including anxious arousal, depression, anger and irritability, intrusive experiences, avoidance, dissociation, and impaired self-reference.  The examiner observed that the Veteran meets the criteria for a diagnosis of PTSD, with intrusive memories, nightmares, avoidance, diminished interest, feelings of detachment, irritability, impaired concentration, hypervigilance, and exaggerated startle response.  The examiner noted that the Veteran has been receiving VA treatment with limited benefit.

VA treatment notes essentially mirror the complaints and findings in the above VA examination reports.  Of particular note, an April 2011 note continues to show that the Veteran was alert, oriented, and fairly well groomed, with a depressed mood, but no suicidal or homicidal ideations and no psychotic symptoms.  His GAF score remained at 45.  With respect to the GAF score, it has ranged from 45 to 50, with the more recent treatment notes showing scores of 45.

Initially, the Board acknowledges that the Veteran's claims file was not made available to the February and March 2011 VA examiner.  However, a review of the claims file is only required where necessary to ensure a fully informed examination or to provide an adequate basis for the examiner's findings and conclusions.  See VAOPGCPREC 20-95; 61 Fed. Reg. 10,064 (1996).  In this case, the Board finds that resort to the claims file was not necessary because the Veteran provided an accurate account of his medical history, thus ensuring a fully informed examination.  In this regard, the Veteran's account as related to the examiner essentially reflected the evidence of record at that time.  Additionally, resort to the claims file was not necessary for the examiner to provide findings as to the current symptoms of the Veteran's service-connected PTSD.  Moreover, the examiner was able to review the electronic VA medical records, the printouts of which are the only medical records in the claims file.  Thus, the examiner is deemed to have reviewed the pertinent evidence in the claims file.

The evidence of record fails to show that the Veteran's PTSD has been manifested by gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting himself or others, intermittent inability to perform activities of daily living, disorientation to time or place, or memory loss for names of close relatives, his occupation, or his name.  Although he admitted to having suicidal ideations during the August 2005 examination, he denied having any intent at that time and he denied having any suicidal ideations during the February and March 2011 examinations.  Although he has been assigned GAF scores between 41 and 50, which indicate an inability to keep a job, the record shows that he was able to work for over 29 years at one job before voluntarily retiring.  

Given the above, the Board finds that, since the August 13, 2004, date of service connection, the Veteran's PTSD has not more nearly approximated total occupational and social impairment to warrant a 100 percent rating.

In conclusion, an initial disability rating in excess of 70 percent is not warranted for the Veteran's PTSD.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extra-Schedular

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2011).

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation is not inadequate.  An evaluation in excess of that assigned is provided for certain manifestations of the service-connected PTSD, but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorder.  Further, as will be seen below, the Veteran is being awarded a TDIU due to his service-connected disabilities in concert under 38 C.F.R. § 4.16(a), further indicating that he has been adequately rated under the regular schedular standards.  As the rating schedule is adequate to evaluate the disability, referral for extra-schedular consideration is not in order.

TDIU

On his claim for a TDIU, the Veteran indicated that his service-connected coronary artery disease prevents him from securing or following any substantially gainful occupation.  He also indicated that he last worked full-time in June 2004 and became too disabled to work in September 2008.  He noted that he had completed four years of high school but had no other education or training prior to or since becoming too disabled to work.  During his Board hearing, the Veteran indicated that his service-connected PTSD, lumbar spine disability, and coronary artery disease prevent him from working.

A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2011).

In this case, the Veteran is service-connected for PTSD (rated as 70 percent), coronary artery disease (rated as 60 percent), radiculopathy of L5-S1 associated with lumbosacral strain (rated as 30 percent), lumbosacral strain (rated as 10 percent), tinnitus (rated as 10 percent), and hearing loss in the left ear (rated as 0 percent), for a combined evaluation of 90 percent.  Thus, he meets the above percentage standards of 38 C.F.R. § 4.16(a).  The remaining question is whether his service-connected disabilities, either alone or in the aggregate, prevent him from securing or following a substantially gainful occupation.

The Board notes that service connection for lumbosacral strain has been in effect since November 1969, service connection for PTSD, tinnitus, and left ear hearing loss since August 2004, and service connection for coronary artery disease and radiculopathy since September 2004.  

The record shows that the Veteran took optional retirement from his last job, which he held for over 29 years, in June 2004.  The Board notes that, with the exception of his lumbosacral spine disability, all of his disabilities have been service-connected after his retirement.

With respect to the medical evidence, an October 2010 VA heart examination report reflects complaints of being limited in his daily activity by his fatigue and heart condition.  The examiner noted a mismatch between the Veteran's current incapacitation and studies demonstrating minimal disease.  February and March 2011 VA PTSD examination reports reflect complaints of flashbacks and anxiety and that he is quick-tempered and very easily upset.  The examiner assigned a GAF score of 45, indicating an inability to keep a job, and stated that the Veteran is experiencing serious symptoms of impairment in occupational functioning.  

Initially, the Board notes that there is no medical opinion on the effects of the Veteran's disabilities in concert on his ability to secure or follow a substantially gainful occupation.  Although he was able to work for over 29 years at one job after service, service connection was only in effect for the lumbosacral strain, rated as 10 percent.  With the addition of the remainder of his service-connected disabilities, especially PTSD and coronary artery disease with their 70 and 60 percent disability ratings, respectively, the Board finds that there would be significant, additional occupational impairment when all of his service-connected disorders are considered in concert and in view of the Veteran's educational and vocational history.  In this regard, a VA examiner has indicated that the Veteran's PTSD results in serious occupational impairment and that he is unable to keep a job.  Although the VA examiner was unable to corroborate the Veteran's current symptoms of coronary artery disease with diagnostic tests, the examiner nevertheless acknowledged the Veteran's incapacitation due to his coronary artery disease, and the Veteran has indicated being limited in his activities of daily living.  

Given the above, resolving all reasonable doubt in the Veteran's favor, the Board finds that his service-connected disabilities in concert prevent him from securing or following a substantially gainful occupation.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. 49.  Thus, the appeal is granted.


ORDER

An initial disability rating in excess of 70 percent for PTSD is denied.

A TDIU is granted, subject to the provisions governing the award of monetary benefits.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


